DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the click-clip mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gill (US 2009/0198218 A1).
With regard to claim 16, Gill discloses A puncture system (fig. 4b) suitable for puncturing any hollow body as a body part of a living being, comprising: an outer tubular body (12) configured to remain in a body part of a living being; a click-clip mechanism for fixation of the outer tubular body on the skin of the living being, a click-clip mechanism for fixation of the outer tubular body on the skin of the living being, the click-clip mechanism having fixation clamps which can be bored into the skin by manual actuation ([0040], screw 48 are used to fix the outer tube to the skull and further clamping may be provided for additional fixing, [0040]).

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowe et al. (US 2003/0144657 A1).

With regard to claim 23, A puncture system (fig. 1) suitable for puncturing any hollow body as a body part of a living being, comprising: an outer tubular body (2) configured to remain in a body part of a living being; wherein the puncture system has a multi-lumen embodiment comprising at least a second auxiliary lumen (7), and wherein the second auxiliary lumen and/or the outer lumen has an electrical connection line for a discrete continuous ECG lead via the puncture system and/or the outer tubular body has electrically conductive properties for a discrete continuous ECG lead via the puncture system ([0089]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metais (US 5,176,653) in view of Gill (US 2015/0306356 A1).

With regard to claim 14, Metais discloses a puncture system (Fig. 1) comprising: an outer tubular body (7) configured to remain in a body part of a living being (see Fig. 8); an inner tubular body (9); and a puncture needle (8), wherein the inner tubular body (9) is configured to be guided through a work lumen of the outer tubular body (as shown in Fig. 5-7) and to be longitudinally displaceable in relation to the outer tubular body (Fig. 5-8), wherein the puncture needle (8) is configured to be guided through a puncture lumen of the inner tubular body (Fig. 5-7), wherein the inner tubular body is configured to be longitudinally displaceable in relation to the puncture needle (Fig. 5-8), wherein the puncture system is configured such that, after puncturing the body part by a puncturing portion of the puncture needle (distal end is sharpened) protruding from a patient-near end of the puncturing system, the inner tubular body is able to be pushed, at least in part, out of the outer tubular body (as shown in Fig. 8) from the patient near end of the puncture system and wherein the inner tubular body is configured to receive the puncturing portion of the puncture needle (the needle 8 travels through element 9 as shown in Fig. 7 and 8 to protect it while it is being removed from the body as shown in Fig. 8), wherein the size and flexibility of the inner tubular body permit the inner tubular body to advance forward in a direction intravenously (as shown in Fig. see between Fig. 5 and 6), and wherein the inner tubular body is configured to be pulled out of the outer tubular body at a patient-distant end to remove the inner tubular body from the body part of the living being (see Fig. 8 where element 9 is removed while element 7 remains in the body), and wherein the inner tubular body is a hollow wire which is tight enough to allow an aspiration of blood, liquid or air (see there is a lumen within 9 that provides enough space between the lumen and the element 8, which would allow air or liquid or blood to be aspirated), such that the orientation of the inner tubular member in the living being can be verified in the region of the target structure before the puncture channel is widened (the hollow inner member provides the structure as required by the claims that would allow space for air, blood, or fluid to be aspirated and therefore could necessarily perform the required function of providing feed back to verify the region of the target structure).
However, Metais does not specifically disclose a Seldinger wire. 
Gill teaches a similar multi-tubular device (Fig. 1c) that further uses the Seldinger technique that uses a hollow Seldinger wire ([0002]). This specific type of wire, similar to a hollow needle, maybe used in place the inner tubular member of Metais for performing a similar function as that of Metais. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Metais with the Seldinger wire as taught by Gill for the purpose of using the Seldinger wire to determine that the needle is placed at an appropriate depth ([0002]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metais (US 5,176,653) in view of Gill (US 2015/0306356 A1) and in further view of Cunci et al. (US 5,752,969). 
With regard to claim 15, Metais/Gill teaches the claimed invention except for an aspiration aid. 
Cunci teaches similar concentric puncturing device (Fig. 1) and further teaches an aspiration aid or an aspiration connector for connecting the aspiration aid (Col 1, lines 23-33; Col 3, lines 51-53; Col 6, line 63 to Col 7, line 5).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Metais/Gill with the aspirating aid as taught by Cunci for the purpose of  removing debris from the site (Col 1, lines 23-33; Col 3, lines 51-53; Col 6, line 63 to Col 7, line 5).

Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metais (US 5,176,653) in view of Gill (US 2009/0198218 A1).

With regard to claim 16, Metais discloses A puncture system (Fig. 1) suitable for puncturing any hollow body as a body part of a living being, comprising: an outer tubular body (7) configured to remain in a body part of a living being (as shown in Fig. 8).
However, Metais does not teach a click-clip mechanism for fixation of the outer tubular body to the skin of a living being. 
Gill teaches a similar mechanism (as shown in Fig. 4b) having an outer tube (12) and a click-clip mechanism for fixation of the outer tubular body on the skin of the living being, the click-clip mechanism having fixation clamps which can be bored into the skin by manual actuation ([0040], screw 48 are used to fix the outer tube to the skull and further clamping may be provided for additional fixing, [0040]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Metais with the click-clip mechanism as taught by Gill for the purpose of securing the outer tubing to the patient to stabilize it from moving that may cause damage to the patient ([0040]). 
With regard to claim 17, Metais discloses a puncture needle (8) for puncturing a vein the living being by means of a puncturing portion of the needle (distal tip is sharpened) protruding from a patient-near end of the puncture system. 
With regard to claim 18, Metais discloses an inner tubular body (9); wherein the inner tubular body is configured to be guided through a work lumen of the outer tubular lumen (7, as shown in Fig. 5-7) and to be longitudinally displaceable in relation to the outer tubular body (Fig. 5-7).
With regard to claim 19, Metais discloses wherein the puncture needle (8) is configured to be guided through a puncture lumen of the inner tubular body (Fig. 5-7), 
.wherein the inner tubular body is configure to be longitudinally displaceable in relation to the puncture needle (Fig. 5-8), 
wherein the size and flexibility of the inner tubular body permit the inner tubular body to advance forward in a direction intravenously (as shown in Fig. see between Fig. 5 and 6), 
and wherein the inner tubular body is configured to be pulled out of the outer tubular body at a patient-distant end to remove the inner tubular body from the body part of the living being (see Fig. 8 where element 9 is removed while element 7 remains in the body).

Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metais (US 5,176,653) in view of Aizenfeld et al. (US 2007/0112336 A1).
With regard to claim 20, Metais discloses A puncture system (Fig. 1) suitable for puncturing any hollow body as a body part of a living being, comprising: an outer tubular body (7) configured to remain in a body part of a living being (Fig. 8); a puncture needle (8) suitable for puncturing a vein of the living being by means of a puncturing portion (sharpened distal end) of the puncture needle protruding from a patient-near end of the puncture system (Fig 5-7). 
However, Metais does not disclose a cover. 
Aizenfeld teaches a catheter system (Fig. 1 and 2a) and further teaching a first cover (40) in the form of a bag-like envelope which surrounds the outer tubular body at the patient near end and/or a second cover (50) in the form of a bag-like envelope which surrounds the puncture needle at the patient distant end.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Metais with the first and second cover as taught by Aizenfeld for the purpose of preventing contamination ([0035]).
With regard to claim 21, Metais discloses wherein the inner tubular body (9) is configured to be guided through a work lumen of the outer tubular body (as shown in Fig. 5-7) and to be longitudinally displaceable in relation to the outer tubular body (Fig. 5-8), wherein the puncture needle (8) is configured to be guided through a puncture lumen of the inner tubular body (Fig. 5-7).
With regard to claim 22, Metais discloses wherein the puncture needle (8) is configured to be guided through a puncture lumen of the inner tubular body (Fig. 5-7), 
.wherein the inner tubular body is configure to be longitudinally displaceable in relation to the puncture needle (Fig. 5-8), 
wherein the size and flexibility of the inner tubular body permit the inner tubular body to advance forward in a direction intravenously (as shown in Fig. see between Fig. 5 and 6), 
and wherein the inner tubular body is configured to be pulled out of the outer tubular body at a patient-distant end to remove the inner tubular body from the body part of the living being (see Fig. 8 where element 9 is removed while element 7 remains in the body).

Claim 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metais (US 5,176,653) in view of Bowe et al. (US 2003/0144657 A1).
With regard to claim 23, Metais discloses A puncture system (fig. 1) suitable for puncturing any hollow body as a body part of a living being, comprising: an outer tubular body (7) configured to remain in a body part of a living being (fig. 8); wherein the puncture system has a multi-lumen embodiment comprising at least a second auxiliary lumen (9).
However, Metais does not disclose an electrical connection.
Bowe teaches a multi-catheter system (Fig. 1) with an outer catheter (2) and a multi-lumen embodiment with a second auxialliary lumen (7) and wherein the second auxiliary lumen and/or the outer lumen has an electrical connection line for a discrete continuous ECG lead via the puncture system and/or the outer tubular body has electrically conductive properties for a discrete continuous ECG lead via the puncture system ([0089]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Metais with the electrical connection as taught by Bowe for the purpose of monitoring the heart or other body area where the system is being used ([0003], [0089]).
With regard to claim 24, Metais discloses wherein the outer tubular body has a multi-lumen configuration wherein individual lumens are removable and/or complementable (Fig. 8, shows lumen 9 that may be removed from lumen 7, Fig. 5-7).
With regard to claim 25, Metais discloses puncturing the body part by a puncturing portion of the puncture needle (distal end is sharpened) protruding from a patient-near end of the puncturing system.
With regard to claim 26, Metais discloses an inner tubular body (9); wherein the inner tubular body (9) is configured to be guided through a work lumen of the outer tubular body (as shown in Fig. 5-7) and to be longitudinally displaceable in relation to the outer tubular body (Fig. 5-8).
With regard to claim 27, Metais discloses wherein the puncture needle (8) is configured to be guided through a puncture lumen of the inner tubular body (Fig. 5-7), 
.wherein the inner tubular body is configure to be longitudinally displaceable in relation to the puncture needle (Fig. 5-8), 
wherein the size and flexibility of the inner tubular body permit the inner tubular body to advance forward in a direction intravenously (as shown in Fig. see between Fig. 5 and 6), 
and wherein the inner tubular body is configured to be pulled out of the outer tubular body at a patient-distant end to remove the inner tubular body from the body part of the living being (see Fig. 8 where element 9 is removed while element 7 remains in the body).
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783